
	
		II
		112th CONGRESS
		1st Session
		S. 948
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2011
			Mr. Merkley (for himself
			 and Mr. Alexander) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To promote the deployment of plug-in electric drive
		  vehicles, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Promoting Electric Vehicles Act
			 of 2011.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					TITLE I—National plug-in electric drive vehicle deployment
				program.
					Sec. 101. National Plug-In Electric Drive Vehicle Deployment
				Program.
					Sec. 102. National assessment and plan.
					Sec. 103. Technical assistance.
					Sec. 104. Workforce training.
					Sec. 105. Federal fleets.
					Sec. 106. Targeted Plug-in Electric Drive Vehicle Deployment
				Communities Program.
					Sec. 107. Plug-in electric drive vehicle private fleet upgrade
				program.
					TITLE II—Research and development
					Sec. 201. Research and development program.
					Sec. 202. Advanced batteries for tomorrow prize.
					Sec. 203. Study on the supply of raw materials.
					Sec. 204. Study on the collection and preservation of data
				collected from plug-in electric drive vehicles.
					TITLE III—Miscellaneous
					Sec. 301. Utility planning for plug-in electric drive
				vehicles.
					Sec. 302. Loan guarantees.
					Sec. 303. Prohibition on disposing of advanced batteries in
				landfills.
					Sec. 304. Plug-in Electric Drive Vehicle Technical Advisory
				Committee.
					Sec. 305. Plug-in Electric Drive Vehicle Interagency Task
				Force.
				
			2.FindingsCongress finds that—
			(1)the United
			 States is the largest consumer of petroleum in the world, consuming 19,500,000
			 barrels per day of petroleum products during 2008;
			(2)high and
			 volatile international oil prices represent a significant and ongoing threat to
			 the economic and national security of the United States;
			(3)many of the
			 nations on which the United States relies for petroleum supplies or that
			 significantly affect the world petroleum market share neither the national
			 interest nor the values of the United States;
			(4)the United
			 States imports more than 50 percent of the petroleum needs of the country each
			 day;
			(5)in 2008, the
			 net deficit of the United States in petroleum trade amounted to more than
			 $380,000,000,000, or nearly 60 percent of the total trade deficit;
			(6)the
			 transportation sector of the United States accounts for over
			 2/3 of total national petroleum consumption and is 94
			 percent reliant on petroleum;
			(7)the
			 electrification of the transportation sector represents a direct pathway to
			 significant reduction in petroleum dependence, because passenger cars and light
			 trucks account for more than 60 percent of the transportation petroleum demand
			 and more than 40 percent of total petroleum demand in the United States;
			(8)the
			 electrification of the transportation sector promotes national energy security
			 because the electric power sector uses a diverse range of domestic electricity
			 generation sources;
			(9)plug-in
			 electric drive vehicles, when running on electric power, produce no tailpipe
			 emissions;
			(10)the
			 deployment of 700,000 plug-in electric drive vehicles would result in a
			 petroleum savings of approximately 10,000,000 barrels per year compared to the
			 annual petroleum consumption as of the date of enactment of this Act;
			(11)in 2030, the
			 United States could feasibly deploy more than 100,000,000 plug-in electric
			 drive vehicles, which would result in a petroleum savings of more than
			 1,000,000,000 barrels of petroleum per year and greenhouse gas reductions of
			 over 300,000,000 tons of carbon dioxide compared to the annual petroleum
			 consumption and greenhouse gas emissions as of the date of enactment of this
			 Act; and
			(12)a targeted
			 deployment program for plug-in electric drive vehicles that is focused on
			 competitively selected deployment communities—
				(A)is a critical
			 component of a comprehensive effort to speed plug-in electric drive vehicle
			 penetration rates;
				(B)will
			 contribute to the larger national effort to deploy plug-in electric drive
			 vehicles;
				(C)will inform
			 best practices for the wide-scale deployment of plug-in electric drive
			 vehicles; and
				(D)will
			 substantially reduce the oil consumption of the United States.
				3.Definitions
			(a)In
			 generalIn this Act:
				(1)AgencyThe
			 term agency has the meaning given the term Executive
			 agency in section 105 of title 5, United States Code.
				(2)Charging
			 infrastructureThe term charging infrastructure
			 means any property (not including a building) if the property is used for the
			 recharging of plug-in electric drive vehicles, including electrical panel
			 upgrades, wiring, conduit, trenching, pedestals, and related equipment.
				(3)CommitteeThe
			 term Committee means the Plug-in Electric Drive Vehicle Technical
			 Advisory Committee established by section 304.
				(4)Deployment
			 communityThe term
			 deployment community means a community selected by the Secretary
			 to be part of the targeted plug-in electric drive vehicles deployment
			 communities program under section 106.
				(5)Electric
			 utilityThe term electric utility has the meaning
			 given the term in section 3 of the Public Utility Regulatory Policies Act of
			 1978 (16 U.S.C. 2602).
				(6)Federal-aid
			 system of highwaysThe term Federal-aid system of
			 highways means a highway system described in section 103 of title 23,
			 United States Code.
				(7)Plug-in
			 electric drive vehicleThe term plug-in electric drive
			 vehicle has the meaning given the term in section 131(a)(5) of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17011(a)(5)).
				(8)PrizeThe
			 term Prize means the Advanced Batteries for Tomorrow Prize
			 established by section 202.
				(9)SecretaryThe
			 term Secretary means the Secretary of Energy.
				(10)Task
			 ForceThe term Task Force means the Plug-in Electric
			 Drive Vehicle Interagency Task Force established by section 305.
				(b)Definition of
			 plug-In electric drive vehicleSection 131(a)(5) of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17011(a)(5)) is
			 amended—
				(1)by redesignating
			 subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively,
			 and indenting appropriately;
				(2)by striking
			 means a vehicle that— and inserting “means—
					
						(A)a vehicle
				that—
						;
				(3)in subparagraph
			 (A)(iii) (as so redesignated), by striking the period at the end and inserting
			 ; and;
				(4)by adding at the
			 end the following:
					(A)any other motor
			 vehicle—
						
							(i)for which the
				motive electric power can be recharged from an external source of power;
				and
							(ii)that has a
				maximum speed of greater than 25 miles per
				hour.
							.
					INational
			 plug-in electric drive vehicle deployment program.
			101.National
			 Plug-In Electric Drive Vehicle Deployment Program
				(a)In
			 generalThere is established within the Department of Energy a
			 national plug-in electric drive vehicle deployment program for the purpose of
			 assisting in the deployment of plug-in electric drive vehicles.
				(b)GoalsThe
			 goals of the national program described in subsection (a) include—
					(1)the reduction
			 and displacement of petroleum use by accelerating the deployment of plug-in
			 electric drive vehicles in the United States;
					(2)the reduction
			 of greenhouse gas emissions by accelerating the deployment of plug-in electric
			 drive vehicles in the United States;
					(3)the
			 facilitation of the rapid deployment of plug-in electric drive vehicles,
			 particularly into the mainstream consumer market;
					(4)the
			 achievement of significant market penetrations by plug-in electric drive
			 vehicles nationally;
					(5)the
			 establishment of models for the rapid deployment of plug-in electric drive
			 vehicles nationally, including models for the deployment of residential,
			 private, and publicly available charging infrastructure;
					(6)the increase
			 of consumer knowledge and acceptance of plug-in electric drive vehicles;
					(7)the
			 encouragement of the innovation and investment necessary to achieve mass market
			 deployment of plug-in electric drive vehicles;
					(8)the
			 facilitation of the integration of plug-in electric drive vehicles into
			 electricity distribution systems and the larger electric grid while maintaining
			 grid system performance and reliability;
					(9)the provision
			 of technical assistance to communities across the United States to prepare for
			 plug-in electric drive vehicles; and
					(10)the support
			 of workforce training across the United States relating to plug-in electric
			 drive vehicles.
					(c)DutiesIn
			 carrying out this title, the Secretary shall—
					(1)provide
			 technical assistance to State, local, and tribal governments that want to
			 create deployment programs for plug-in electric drive vehicles in the
			 communities over which the governments have jurisdiction;
					(2)perform
			 national assessments of the potential deployment of plug-in electric drive
			 vehicles under section 102;
					(3)synthesize
			 and disseminate data from the deployment of plug-in electric drive
			 vehicles;
					(4)develop best
			 practices for the successful deployment of plug-in electric drive
			 vehicles;
					(5)carry out
			 workforce training under section 104;
					(6)establish the
			 targeted plug-in electric drive vehicle deployment communities program under
			 section 106; and
					(7)in
			 conjunction with the Task Force, make recommendations to Congress and the
			 President on methods to reduce the barriers to plug-in electric drive vehicle
			 deployment.
					(d)ReportNot
			 later than 18 months after the date of enactment of this Act and biennially
			 thereafter, the Secretary shall submit to the appropriate committees of
			 Congress a report on the progress made in implementing the national program
			 described in subsection (a) that includes—
					(1)a description
			 of the progress made by—
						(A)the technical
			 assistance program under section 103; and
						(B)the workforce
			 training program under section 104; and
						(2)any updated
			 recommendations of the Secretary for changes in Federal programs to promote the
			 purposes of this title.
					(e)National
			 information clearinghouseThe Secretary shall make available to
			 the public, in a timely manner, information regarding—
					(1)the cost,
			 performance, usage data, and technical data regarding plug-in electric drive
			 vehicles and associated infrastructure, including information from the
			 deployment communities established under section 106; and
					(2)any other
			 educational information that the Secretary determines to be appropriate.
					(f)Authorization
			 of AppropriationsFor the period of fiscal years 2011 through
			 2016, there are authorized to be appropriated $100,000,000 to carry out
			 sections 101 through 103.
				102.National
			 assessment and plan
				(a)In
			 generalThe Secretary shall carry out a national assessment and
			 develop a national plan for plug-in electric drive vehicle deployment that
			 includes—
					(1)an assessment
			 of the maximum feasible deployment of plug-in electric drive vehicles by 2020
			 and 2030;
					(2)the
			 establishment of national goals for market penetration of plug-in electric
			 drive vehicles by 2020 and 2030;
					(3)a plan for
			 providing technical assistance to communities across the United States to
			 prepare for plug-in electric drive vehicle deployment;
					(4)a plan for
			 quantifying the reduction in petroleum consumption and the net impact on
			 greenhouse gas emissions due to the deployment of plug-in electric drive
			 vehicles;
					(5)in
			 consultation with the Task Force, any recommendations to the President and to
			 Congress for changes in Federal programs (including laws, regulations, and
			 guidelines)—
						(A)to better
			 promote the deployment of plug-in electric drive vehicles; and
						(B)to reduce
			 barriers to the deployment of plug-in electric drive vehicles; and
						(6)a plan for
			 integrating the successes and barriers to deployment identified by the
			 deployment communities program established under section 106 to prepare
			 communities across the United States for the rapid deployment of plug-in
			 electric drive vehicles;
					(b)Timing
					(1)Initial
			 draftNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall complete an initial draft of the national plan that
			 includes the matters described in paragraphs (1) through (5) of subsection
			 (a).
					(2)Final
			 versionNot later than 18 months after the date of enactment of
			 this Act, the Secretary shall complete a final version of the national plan
			 that includes the matters described in paragraphs (1) through (6) of subsection
			 (a).
					(c)UpdatesNot
			 later than 2 years after the date of development of the plan described in
			 subsection (a), and not less frequently than once every 2 years thereafter, the
			 Secretary shall use market data and information from the targeted plug-in
			 electric drive vehicle deployment communities program established under section
			 106 and other relevant data to update the plan to reflect real world market
			 conditions.
				103.Technical
			 assistance
				(a)Technical
			 assistance to State, local, and tribal governments
					(1)In
			 generalIn carrying out this title, the Secretary shall provide,
			 at the request of the Governor, Mayor, county executive, or the designee of
			 such an official, technical assistance to State, local, and tribal governments
			 to assist with the deployment of plug-in electric drive vehicles.
					(2)RequirementsThe
			 technical assistance described in paragraph (1) shall include—
						(A)training on
			 codes and standards for building and safety inspectors;
						(B)training on
			 best practices for expediting permits and inspections;
						(C)education and
			 outreach on frequently asked questions relating to the various types of plug-in
			 electric drive vehicles and associated infrastructure, battery technology, and
			 disposal; and
						(D)the
			 dissemination of information regarding best practices for the deployment of
			 plug-in electric drive vehicles.
						(3)PriorityIn
			 providing technical assistance under this subsection, the Secretary shall give
			 priority to—
						(A)communities
			 that have established public and private partnerships, including partnerships
			 comprised of—
							(i)elected and
			 appointed officials from each of the participating State, local, and tribal
			 governments;
							(ii)relevant
			 generators and distributors of electricity;
							(iii)public
			 utility commissions;
							(iv)departments
			 of public works and transportation;
							(v)owners and
			 operators of property that will be essential to the deployment of a sufficient
			 level of publicly available charging infrastructure (including privately owned
			 parking lots or structures and commercial entities with public access
			 locations);
							(vi)plug-in
			 electric drive vehicle manufacturers or retailers;
							(vii)third-party
			 providers of charging infrastructure or services;
							(viii)owners of
			 any major fleet that will participate in the program;
							(ix)as
			 appropriate, owners and operators of regional electric power distribution and
			 transmission facilities; and
							(x)other
			 existing community coalitions recognized by the Department of Energy;
							(B)communities
			 that, as determined by the Secretary, have best demonstrated that the public is
			 likely to embrace plug-in electric drive vehicles, giving particular
			 consideration to communities that—
							(i)have documented
			 waiting lists to purchase plug-in electric drive vehicles;
							(ii)have developed
			 projections of the quantity of plug-in electric drive vehicles supplied to
			 dealers; and
							(iii)have assessed
			 the quantity of charging infrastructure installed or for which permits have
			 been issued;
							(C)communities
			 that have shown a commitment to serving diverse consumer charging
			 infrastructure needs, including the charging infrastructure needs for single-
			 and multi-family housing and public and privately owned commercial
			 infrastructure; and
						(D)communities
			 that have established regulatory and educational efforts to facilitate consumer
			 acceptance of plug-in electric drive vehicles, including by—
							(i)adopting (or
			 being in the process of adopting) streamlined permitting and inspections
			 processes for residential charging infrastructure; and
							(ii)providing
			 customer informational resources, including providing plug-in electric drive
			 information on community or other websites.
							(4)Best
			 practicesThe Secretary shall collect and disseminate information
			 to State, local, and tribal governments creating plans to deploy plug-in
			 electric drive vehicles on best practices (including codes and standards) that
			 uses data from—
						(A)the program
			 established by section 106;
						(B)the
			 activities carried out by the Task Force; and
						(C)existing academic
			 and industry studies of the factors that contribute to the successful
			 deployment of new technologies, particularly studies relating to alternative
			 fueled vehicles.
						(5)Grants
						(A)In
			 generalThe Secretary shall establish a program to provide grants
			 to State, local, and tribal governments or to partnerships of government and
			 private entities to assist the governments and partnerships—
							(i)in preparing
			 a community deployment plan under section 106; and
							(ii)in preparing
			 and implementing programs that support the deployment of plug-in electric drive
			 vehicles.
							(B)ApplicationA
			 State, local, or tribal government that seeks to receive a grant under this
			 paragraph shall submit to the Secretary an application for the grant at such
			 time, in such form, and containing such information as the Secretary may
			 prescribe.
						(C)Use of
			 fundsA State, local, or tribal government receiving a grant
			 under this paragraph shall use the funds—
							(i)to develop a
			 community deployment plan that shall be submitted to the next available
			 competition under section 106; and
							(ii)to carry out
			 activities that encourage the deployment of plug-in electric drive vehicles
			 including—
								(I)planning for
			 and installing charging infrastructure, particularly to develop and demonstrate
			 diverse and cost-effective planning, installation, and operations options for
			 deployment of single family and multifamily residential, workplace, and
			 publicly available charging infrastructure;
								(II)updating
			 building, zoning, or parking codes and permitting or inspection
			 processes;
								(III)workforce
			 training, including the training of permitting officials;
								(IV)public
			 education described in the proposed marketing plan;
								(V)supplementing
			 (and not supplanting) the number of plug-in electric drive vehicles that are
			 purchased by State, local, and tribal governments; and
								(VI)any other
			 activities, as determined to be necessary by the Secretary.
								(D)CriteriaThe
			 Secretary shall develop and publish criteria for the selection of technical
			 assistance grants, including requirements for the submission of applications
			 under this paragraph.
						(E)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this paragraph.
						(b)Updating
			 model building codes, permitting and inspection processes, and zoning or
			 parking rules
					(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary, in consultation with the American Society of Heating,
			 Refrigerating and Air-Conditioning Engineers, the International Code Council,
			 and any other organizations that the Secretary determines to be appropriate,
			 shall develop and publish guidance for—
						(A)model
			 building codes for the inclusion of separate circuits for charging
			 infrastructure, as appropriate, in new construction and major renovations of
			 private residences, buildings, or other structures that could provide publicly
			 available charging infrastructure;
						(B)model
			 construction permitting or inspection processes that allow for the expedited
			 installation of charging infrastructure for purchasers of plug-in electric
			 drive vehicles (including a permitting process that allows a vehicle purchaser
			 to have charging infrastructure installed not later than 1 week after a
			 request); and
						(C)model zoning,
			 parking rules, or other local ordinances that—
							(i)facilitate
			 the installation of publicly available charging infrastructure, including
			 commercial entities that provide public access to infrastructure; and
							(ii)allow for
			 access to publicly available charging infrastructure.
							(2)Optional
			 adoptionAn applicant for selection for technical assistance
			 under this section or as a deployment community under section 106 shall not be
			 required to use the model building codes, permitting and inspection processes,
			 or zoning, parking rules, or other ordinances included in the report under
			 paragraph (1).
					(3)Smart grid
			 integrationIn developing the model codes or ordinances described
			 in paragraph (1), the Secretary shall consider smart grid integration.
					104.Workforce
			 training
				(a)Maintenance
			 and support
					(1)In
			 generalThe Secretary, in consultation with the Committee and the
			 Task Force, shall award grants to institutions of higher education and other
			 qualified training and education institutions for the establishment of programs
			 to provide training and education for vocational workforce development through
			 centers of excellence.
					(2)PurposeTraining
			 funded under this subsection shall be intended to ensure that the workforce has
			 the necessary skills needed to work on and maintain, and provide emergency
			 assistance relating to, plug-in electric drive vehicles and the infrastructure
			 required to support plug-in electric drive vehicles.
					(3)ScopeTraining
			 funded under this subsection shall include training for—
						(A)first
			 responders;
						(B)electricians
			 and contractors who will be installing infrastructure;
						(C)engineers;
						(D)code
			 inspection officials; and
						(E)dealers and
			 mechanics.
						(b)DesignThe
			 Secretary shall award grants to institutions of higher education and other
			 qualified training and education institutions for the establishment of programs
			 to provide training and education in designing plug-in electric drive vehicles
			 and associated components and infrastructure to ensure that the United States
			 can lead the world in this field.
				(c)Authorization
			 of appropriationsThere is authorized to be appropriated
			 $150,000,000 to carry out this section.
				105.Federal
			 fleets
				(a)In
			 generalElectricity consumed by Federal agencies to fuel plug-in
			 electric drive vehicles—
					(1)is an
			 alternative fuel (as defined in section 301 of the Energy Policy Act of 1992
			 (42 U.S.C. 13218)); and
					(2)shall be
			 accounted for under Federal fleet management reporting requirements, not under
			 Federal building management reporting requirements.
					(b)Assessment
			 and reportNot later than 180 days after the date of enactment of
			 this Act and every 3 years thereafter, the Federal Energy Management Program of
			 the Department of Energy and the General Services Administration, in
			 consultation with the Task Force, shall complete an assessment of Federal
			 Government fleets, including the Postal Service and the Department of Defense,
			 and submit a report to Congress that describes—
					(1)for each
			 Federal agency, which types of vehicles the agency uses that would or would not
			 be suitable for near-term and medium-term conversion to plug-in electric drive
			 vehicles, taking into account the types of vehicles for which plug-in electric
			 drive vehicles could provide comparable functionality and lifecycle
			 costs;
					(2)how many
			 plug-in electric drive vehicles could be deployed by the Federal Government in
			 5 years and in 10 years, assuming that plug-in electric drive vehicles are
			 available and are purchased when new vehicles are needed or existing vehicles
			 are replaced;
					(3)the estimated
			 cost to the Federal Government for vehicle purchases under paragraph (2);
			 and
					(4)a description
			 of any updates to the assessment based on new market data.
					(c)Inventory
			 and data collection
					(1)In
			 generalIn carrying out the assessment and report under
			 subsection (b), the Federal Energy Management Program, in consultation with the
			 General Services Administration, shall—
						(A)develop an
			 information request for each agency that operates a fleet of at least 20 motor
			 vehicles; and
						(B)establish
			 guidelines for each agency to use in developing a plan to deploy plug-in
			 electric drive vehicles.
						(2)Agency
			 responsesEach agency that operates a fleet of at least 20 motor
			 vehicles shall—
						(A)collect
			 information on the vehicle fleet of the agency in response to the information
			 request described in paragraph (1); and
						(B)develop a
			 plan to deploy plug-in electric drive vehicles.
						(3)Analysis of
			 responsesThe Federal Energy Management Program shall—
						(A)analyze the
			 information submitted by each agency under paragraph (2);
						(B)approve or
			 suggest amendments to the plan of each agency to ensure that the plan is
			 consistent with the goals and requirements of this Act; and
						(C)submit a plan
			 to Congress and the General Services Administration to be used in developing
			 the pilot program described in subsection (e).
						(d)Budget
			 requestEach agency of the
			 Federal Government shall include plug-in electric drive vehicle purchases
			 identified in the report under subsection (b) in the budget of the agency to be
			 included in the budget of the United States Government submitted by the
			 President under section 1105 of title 31, United States Code.
				(e)Pilot
			 program To deploy plug-In electric drive vehicles in the Federal fleet
					(1)In
			 generalThe Administrator of General Services shall acquire
			 plug-in electric drive vehicles and the requisite charging infrastructure to be
			 deployed in a range of locations in Federal Government fleets, which may
			 include the United States Postal Service and the Department of Defense, during
			 the 5-year period beginning on the date of enactment of this Act.
					(2)Data
			 collectionThe Administrator of General Services shall collect
			 data regarding—
						(A)the cost,
			 performance, and use of plug-in electric drive vehicles in the Federal
			 fleet;
						(B)the
			 deployment and integration of plug-in electric drive vehicles in the Federal
			 fleet; and
						(C)the
			 contribution of plug-in electric drive vehicles in the Federal fleet toward
			 reducing the use of fossil fuels and greenhouse gas emissions.
						(3)ReportNot
			 later than 6 years after the date of enactment of this Act, the Administrator
			 of General Services shall submit to the appropriate committees of Congress a
			 report that—
						(A)describes the
			 status of plug-in electric drive vehicles in the Federal fleet; and
						(B)includes an
			 analysis of the data collected under this subsection.
						(4)Public web
			 siteThe Federal Energy Management Program shall maintain and
			 regularly update a publicly available Web site that provides information on the
			 status of plug-in electric drive vehicles in the Federal fleet.
					(f)Acquisition
			 prioritySection 507(g) of the Energy Policy Act of 1992 (42
			 U.S.C. 13257(g)) is amended by adding at the end the following:
					
						(5)PriorityThe
				Secretary shall, to the maximum extent practicable, prioritize the acquisition
				of plug-in electric drive vehicles (as defined in section 131(a) of the Energy
				Independence and Security Act of 2007 (42 U.S.C. 17011(a)) over nonelectric
				alternative fueled
				vehicles.
						.
				(g)Maximum
			 purchase price of motor vehicleSection 702 of the Consolidated
			 Appropriations Act, 2010 (31 U.S.C. 1343 note; Public Law 111–117) is
			 amended—
					(1)by striking
			 section 16 of the Act of August 2, 1946 (60 Stat. 810), and
			 inserting section 1343(c) of title 31, United States Code,;
			 and
					(2)by inserting
			 before the period at the end the following: :
			 Provided further,
			 That the limits set forth in this section shall not apply to any vehicle that
			 is a commercial vehicle and that operates using an emerging motor vehicle
			 technology, including plug-in hybrid electric and hydrogen fuel cell
			 vehicles.
					(h)Authorization
			 of appropriationsThere is
			 authorized to be appropriated for the Federal Government to pay for incremental
			 costs to purchase or lease plug-in electric drive vehicles and the requisite
			 charging infrastructure for Federal fleets $25,000,000.
				106.Targeted
			 Plug-in Electric Drive Vehicle Deployment Communities Program
				(a)Establishment
					(1)In
			 generalThere is established within the national plug-in electric
			 drive deployment program established under section 101 a targeted plug-in
			 electric drive vehicle deployment communities program (referred to in this
			 section as the Program).
					(2)Existing
			 activitiesIn carrying out the Program, the Secretary shall
			 coordinate and supplement, not supplant, any ongoing plug-in electric drive
			 deployment activities under section 131 of the Energy Independence and Security
			 Act of 2007 (42 U.S.C. 17011).
					(3)Deployment
						(A)In
			 generalThe Secretary shall establish a competitive process to
			 select deployment communities for the Program.
						(B)Eligible
			 entitiesIn selecting participants for the Program under
			 paragraph (1), the Secretary shall only consider applications submitted by
			 State, tribal, or local government entities (or groups of State, tribal, or
			 local government entities).
						(C)SelectionNot
			 later than 1 year after the date of enactment of this Act and not later than 1
			 year after the date on which any subsequent amounts are appropriated for the
			 Program, the Secretary shall select the deployment communities under this
			 paragraph.
						(D)TerminationThe
			 Program shall be carried out for a 3-year period beginning on the date funding
			 under this Act is first provided to the deployment community.
						(b)GoalsThe
			 goals of the Program are—
					(1)to facilitate
			 the rapid deployment of plug-in electric drive vehicles, including—
						(A)the
			 deployment of 400,000 plug-in electric drive vehicles in the deployment
			 communities selected under paragraph (2);
						(B)the near-term
			 achievement of significant market penetration in deployment communities;
			 and
						(C)supporting
			 the achievement of significant market penetration nationally;
						(2)to establish
			 models for the rapid deployment of plug-in electric drive vehicles nationally,
			 including for the deployment of single-family and multifamily residential,
			 workplace, and publicly available charging infrastructure;
					(3)to increase
			 consumer knowledge and acceptance of, and exposure to, plug-in electric drive
			 vehicles;
					(4)to encourage
			 the innovation and investment necessary to achieve mass market deployment of
			 plug-in electric drive vehicles;
					(5)to
			 demonstrate the integration of plug-in electric drive vehicles into electricity
			 distribution systems and the larger electric grid while maintaining or
			 improving grid system performance, security, and reliability;
					(6)to
			 demonstrate protocols and communication standards that facilitate vehicle
			 integration into the grid and provide seamless charging for consumers traveling
			 through multiple utility distribution systems;
					(7)to
			 investigate differences among deployment communities and to develop best
			 practices for implementing vehicle electrification in various communities,
			 including best practices for planning for and facilitating the construction of
			 residential, workplace, and publicly available infrastructure to support
			 plug-in electric drive vehicles;
					(8)to collect
			 comprehensive data on the purchase and use of plug-in electric drive vehicles,
			 including charging profile data at unit and aggregate levels, to inform best
			 practices for rapidly deploying plug-in electric drive vehicles in other
			 locations, including for the installation of charging infrastructure;
					(9)to reduce and
			 displace petroleum use and reduce greenhouse gas emissions by accelerating the
			 deployment of plug-in electric drive vehicles in the United States; and
					(10)to increase
			 domestic manufacturing capacity and commercialization in a manner that will
			 establish the United States as a world leader in plug-in electric drive vehicle
			 technologies.
					(c)Deployment
			 community selection criteria
					(1)In
			 generalThe Secretary shall ensure, to the maximum extent
			 practicable, that selected deployment communities serve as models of deployment
			 for various communities across the United States.
					(2)SelectionIn
			 selecting communities under this section, the Secretary—
						(A)shall ensure,
			 to the maximum extent practicable, that—
							(i)the
			 combination of selected communities is diverse in population, population
			 density, demographics, urban and suburban composition, typical commuting
			 patterns, climate, and type of utility (including investor-owned, publicly
			 owned, cooperatively owned, distribution-only, and vertically integrated
			 utilities);
							(ii)the
			 combination of selected communities is diverse in geographic distribution, and
			 at least 1 deployment community is located in each Petroleum Administration for
			 Defense District;
							(iii)at least 1
			 community selected has a population of less than 500,000;
							(iv)grants are
			 of a sufficient amount such that each deployment community will achieve
			 significant market penetration, particularly into the mainstream consumer
			 market; and
							(v)the
			 deployment communities are representative of other communities across the
			 United States;
							(B)is encouraged
			 to select a combination of deployment communities that includes multiple models
			 or approaches for deploying plug-in electric drive vehicles that the Secretary
			 believes are reasonably likely to be effective, including multiple approaches
			 to the deployment of charging infrastructure;
						(C)in addition
			 to the criteria described in subparagraph (A), may give preference to
			 applicants proposing a greater non-Federal cost share; and
						(D)when considering
			 deployment community plans, shall take into account previous Department of
			 Energy and other Federal investments to ensure that the maximum domestic
			 benefit from Federal investments is realized.
						(3)Criteria
						(A)In
			 generalNot later than 120 days after the date of enactment of
			 this Act, and not later than 90 days after the date on which any subsequent
			 amounts are appropriated for the Program, the Secretary shall publish criteria
			 for the selection of deployment communities that include requirements that
			 applications be submitted by a State, tribal, or local government entity (or
			 groups of State, tribal, or local government entities).
						(B)Application
			 requirementsThe criteria published by the Secretary under
			 subparagraph (A) shall include application requirements that, at a minimum,
			 include—
							(i)achievable
			 goals and methodologies for—
								(I)the number of
			 plug-in electric drive vehicles to be deployed in the community;
								(II)the expected
			 percentage of light-duty vehicle sales that would be sales of plug-in electric
			 drive vehicles;
								(III)the
			 adoption of plug-in electric drive vehicles (including medium- or heavy-duty
			 vehicles) in private and public fleets during the 3-year duration of the
			 Program; and
								(IV)a method to
			 generate revenue to maintain the infrastructure investments made by the Program
			 after the termination of the Program;
								(ii)data that
			 demonstrate that—
								(I)the public is
			 likely to embrace plug-in electric drive vehicles, which may include—
									(aa)the
			 quantity of plug-in electric drive vehicles purchased;
									(bb)the
			 number of individuals on a waiting list to purchase a plug-in electric drive
			 vehicle;
									(cc)projections of
			 the quantity of plug-in electric drive vehicles supplied to dealers; and
									(dd)any
			 assessment of the quantity of charging infrastructure installed or for which
			 permits have been issued; and
									(II)automobile
			 manufacturers and dealers will be able to provide and service the targeted
			 number of plug-in electric drive vehicles in the community for the duration of
			 the program;
								(iii)clearly
			 defined geographic boundaries of the proposed deployment area;
							(iv)a community
			 deployment plan for the deployment of plug-in electric drive vehicles, charging
			 infrastructure, and services in the deployment community;
							(v)assurances
			 that a majority of the vehicle deployments anticipated in the plan will be
			 personal vehicles authorized to travel on the United States Federal-aid system
			 of highways, and secondarily, private or public sector plug-in electric drive
			 fleet vehicles, but may also include—
								(I)private or public
			 sector plug-in electric drive fleet vehicles;
								(II)medium- and
			 heavy-duty plug-in hybrid vehicles; and
								(III)any other
			 plug-in electric drive vehicle authorized to travel on the United States
			 Federal-aid system of highways; and
								(vi)any other
			 merit-based criteria, as determined by the Secretary.
							(4)Community
			 deployment plansPlans for the deployment of plug-in electric
			 drive vehicles shall include—
						(A)a proposed
			 level of cost sharing in accordance with subsection (d)(2)(C);
						(B)documentation
			 demonstrating a substantial partnership with relevant stakeholders,
			 including—
							(i)a list of
			 stakeholders that includes—
								(I)elected and
			 appointed officials from each of the participating State, local, and tribal
			 governments;
								(II)all relevant
			 generators and distributors of electricity;
								(III)State
			 utility regulatory authorities;
								(IV)departments
			 of public works and transportation;
								(V)owners and
			 operators of property that will be essential to the deployment of a sufficient
			 level of publicly available charging infrastructure (including privately owned
			 parking lots or structures and commercial entities with public access
			 locations);
								(VI)plug-in
			 electric drive vehicle manufacturers or retailers;
								(VII)third-party
			 providers of residential, workplace, private, and publicly available charging
			 infrastructure or services;
								(VIII)owners of
			 any major fleet that will participate in the program;
								(IX)as
			 appropriate, owners and operators of regional electric power distribution and
			 transmission facilities; and
								(X)as
			 appropriate, other existing community coalitions recognized by the Department
			 of Energy;
								(ii)evidence of
			 the commitment of the stakeholders to participate in the partnership;
							(iii)a clear
			 description of the role and responsibilities of each stakeholder; and
							(iv)a plan for
			 continuing the engagement and participation of the stakeholders, as
			 appropriate, throughout the implementation of the deployment plan;
							(C)a description
			 of the number of plug-in electric drive vehicles anticipated to be plug-in
			 electric drive personal vehicles and the number of plug-in electric drive
			 vehicles anticipated to be privately owned fleet or public fleet
			 vehicles;
						(D)a plan for
			 deploying residential, workplace, private, and publicly available charging
			 infrastructure, including—
							(i)an assessment
			 of the number of consumers who will have access to private residential charging
			 infrastructure in single-family or multifamily residences;
							(ii)options for
			 accommodating plug-in electric drive vehicle owners who are not able to charge
			 vehicles at their place of residence;
							(iii)an
			 assessment of the number of consumers who will have access to workplace
			 charging infrastructure;
							(iv)a
			 plan for ensuring that the charging infrastructure or plug-in electric drive
			 vehicle be able to send and receive the information needed to interact with the
			 grid and be compatible with smart grid technologies to the extent
			 feasible;
							(v)an estimate
			 of the number and distribution of publicly and privately owned charging
			 stations that will be publicly or commercially available;
							(vi)an estimate
			 of the quantity of charging infrastructure that will be privately funded or
			 located on private property; and
							(vii)a
			 description of equipment to be deployed, including assurances that, to the
			 maximum extent practicable, equipment to be deployed will meet open,
			 nonproprietary standards for connecting to plug-in electric drive vehicles that
			 are either—
								(I)commonly
			 accepted by industry at the time the equipment is being acquired; or
								(II)meet the
			 standards developed by the Director of the National Institute of Standards and
			 Technology under section 1305 of the Energy Independence and Security Act of
			 2007 (42 U.S.C. 17385);
								(E)a plan for
			 effective marketing of and consumer education relating to plug-in electric
			 drive vehicles, charging services, and infrastructure;
						(F)descriptions
			 of updated building codes (or a plan to update building codes before or during
			 the grant period) to include charging infrastructure or dedicated circuits for
			 charging infrastructure, as appropriate, in new construction and major
			 renovations;
						(G)descriptions
			 of updated construction permitting or inspection processes (or a plan to update
			 construction permitting or inspection processes) to allow for expedited
			 installation of charging infrastructure for purchasers of plug-in electric
			 drive vehicles, including a permitting process that allows a vehicle purchaser
			 to have charging infrastructure installed in a timely manner;
						(H)descriptions
			 of updated zoning, parking rules, or other local ordinances as are necessary to
			 facilitate the installation of publicly available charging infrastructure and
			 to allow for access to publicly available charging infrastructure, as
			 appropriate;
						(I)descriptions of
			 incentives for residents in a deployment community who purchase and register a
			 new plug-in electric drive vehicle, in addition to any Federal incentives,
			 including—
							(i)a rebate of
			 part of the purchase price of the vehicle;
							(ii)reductions
			 in sales taxes or registration fees;
							(iii)rebates or
			 reductions in the costs of permitting, purchasing, or installing home plug-in
			 electric drive vehicle charging infrastructure; and
							(iv)rebates or
			 reductions in State or local toll road access charges;
							(J)additional
			 consumer benefits, such as preferred parking spaces or single-rider access to
			 high-occupancy vehicle lanes for plug-in electric drive vehicles;
						(K)a proposed
			 plan for making necessary utility and grid upgrades, including economically
			 sound and cybersecure information technology upgrades and employee training,
			 and a plan for recovering the cost of the upgrades;
						(L)a description
			 of utility, grid operator, or third-party charging service provider, policies
			 and plans for accommodating the deployment of plug-in electric drive vehicles,
			 including—
							(i)rate
			 structures or provisions and billing protocols for the charging of plug-in
			 electric drive vehicles;
							(ii)analysis of
			 potential impacts to the grid;
							(iii)plans for
			 using information technology or third-party aggregators—
								(I)to minimize the
			 effects of charging on peak loads;
								(II)to enhance
			 reliability; and
								(III)to provide
			 other grid benefits;
								(iv)plans for
			 working with smart grid technologies or third-party aggregators for the
			 purposes of smart charging and for allowing 2-way communication;
							(M)a deployment
			 timeline;
						(N)a plan for
			 monitoring and evaluating the implementation of the plan, including metrics for
			 assessing the success of the deployment and an approach to updating the plan,
			 as appropriate; and
						(O)a description
			 of the manner in which any grant funds applied for under subsection (d) will be
			 used and the proposed local cost share for the funds.
						(d)Applications
			 and grants
					(1)Applications
						(A)In
			 generalNot later than 150 days after the date of publication by
			 the Secretary of selection criteria described in subsection (c)(3), any State,
			 tribal, or local government, or group of State, tribal, or local governments
			 may apply to the Secretary to become a deployment community.
						(B)Joint
			 sponsorship
							(i)In
			 generalAn application submitted under subparagraph (A) may be
			 jointly sponsored by electric utilities, automobile manufacturers, technology
			 providers, carsharing companies or organizations, third-party plug-in electric
			 drive vehicle service providers, or other appropriated entities.
							(ii)Disbursement
			 of grantsA grant provided under this subsection shall only be
			 disbursed to a State, tribal, or local government, or group of State, tribal,
			 or local governments, regardless of whether the application is jointly
			 sponsored under clause (i).
							(2)Grants
						(A)In
			 generalIn each application, the applicant may request up to
			 $250,000,000 in financial assistance from the Secretary to fund projects in the
			 deployment community.
						(B)Use of
			 fundsFunds provided through a grant under this paragraph may be
			 used to help implement the plan for the deployment of plug-in electric drive
			 vehicles included in the application, including—
							(i)reducing the cost
			 and increasing the consumer adoption of plug-in electric drive vehicles through
			 incentives as described in subsection (c)(4)(I);
							(ii)planning for
			 and installing charging infrastructure, including offering additional
			 incentives as described in subsection (c)(4)(I);
							(iii)updating
			 building codes, zoning or parking rules, or permitting or inspection processes
			 as described in subparagraphs (F), (G), and (H) of subsection (c)(4);
							(iv)workforce
			 training, including training of permitting officials;
							(v)public
			 education and marketing described in the proposed marketing plan;
							(vi)supplementing
			 (and not supplanting) the number of plug-in electric drive vehicles that are
			 purchased by State, local, and tribal governments; and
							(vii)necessary
			 utility and grid upgrades as described in subsection (c)(4)(K).
							(C)Cost-sharing
							(i)In
			 generalA grant provided under this paragraph shall be subject to
			 a minimum non-Federal cost-sharing requirement of 80 percent.
							(ii)Non-Federal
			 sourcesThe Secretary shall—
								(I)determine the
			 appropriate cost share for each selected applicant; and
								(II)require that
			 not less than 80 percent of the cost of an activity funded by a grant under
			 this paragraph be provided by a non-Federal source.
								(iii)ReductionThe
			 Secretary may reduce or eliminate the cost-sharing requirement described in
			 clause (i), as the Secretary determines to be necessary.
							(iv)Calculation
			 of amountIn calculating the amount of the non-Federal share
			 under this section, the Secretary—
								(I)may include
			 allowable costs in accordance with the applicable cost principles,
			 including—
									(aa)cash;
									(bb)personnel
			 costs;
									(cc)the value of
			 a service, other resource, or third party in-kind contribution determined in
			 accordance with the applicable circular of the Office of Management and
			 Budget;
									(dd)indirect
			 costs or facilities and administrative costs; or
									(ee)any funds
			 received under the power program of the Tennessee Valley Authority or any Power
			 Marketing Administration (except to the extent that such funds are made
			 available under an annual appropriation Act);
									(II)shall
			 include contributions made by State, tribal, or local government entities and
			 private entities; and
								(III)shall not
			 include—
									(aa)revenues or
			 royalties from the prospective operation of an activity beyond the time
			 considered in the grant;
									(bb)proceeds
			 from the prospective sale of an asset of an activity; or
									(cc)other
			 appropriated Federal funds.
									(v)Repayment
			 of Federal shareThe Secretary shall not require repayment of the
			 Federal share of a cost-shared activity under this section as a condition of
			 providing a grant.
							(vi)Title to
			 propertyThe Secretary may vest title or other property interests
			 acquired under projects funded under this Act in any entity, including the
			 United States.
							(D)Other federal
			 assistanceThe Secretary shall consider the receipt of other
			 Federal funds received by the applicant in determining the cost share of the
			 applicant.
						(3)SelectionNot
			 later than 120 days after an application deadline has been established under
			 paragraph (1), the Secretary shall announce the names of the deployment
			 communities selected under this subsection.
					(e)Reporting
			 requirements
					(1)In
			 generalThe Secretary, in consultation with the Committee,
			 shall—
						(A)determine
			 what data will be required to be collected by participants in deployment
			 communities and submitted to the Department to allow for analysis of the
			 deployment communities;
						(B)provide for the
			 protection of consumer privacy, as appropriate; and
						(C)develop
			 metrics to evaluate the performance of the deployment communities.
						(2)Provision
			 of dataAs a condition of participation in the Program, a
			 deployment community shall provide any data identified by the Secretary under
			 paragraph (1).
					(3)Reports
						(A)Interim
			 reportNot later than 3 years after the date of enactment of this
			 Act, the Secretary shall submit to Congress an interim report that
			 contains—
							(i)a
			 description of the status of—
								(I)the deployment
			 communities and the implementation of the deployment plan of each deployment
			 community;
								(II)the rate of
			 vehicle manufacturing deployment and market penetration of plug-in electric
			 drive vehicles; and
								(III)the deployment
			 of residential and publicly available infrastructure;
								(ii)a
			 description of the challenges experienced and lessons learned from the program
			 to date, including the activities described in clause (i); and
							(iii)an analysis of
			 the data collected under this subsection.
							(B)Final
			 reportOn completion of the Program, the Secretary shall submit
			 to Congress a final report that contains—
							(i)updates on the
			 information described in subparagraph (A);
							(ii)a
			 description of the successes and failures of the Program;
							(iii)recommendations
			 on whether to promote further deployment of electric vehicles; and
							(iv)if
			 additional deployment communities are recommended, information on—
								(I)the number of
			 additional deployment communities that should be selected;
								(II)the manner in
			 which criteria for selection should be updated;
								(III)the manner in
			 which incentive structures for deployment should be changed; and
								(IV)whether other
			 forms of onboard energy storage for electric drive vehicles should be
			 included.
								(f)Proprietary
			 informationThe Secretary shall, as appropriate, provide for the
			 protection of proprietary information and intellectual property rights.
				(g)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this section $2,000,000,000.
				(h)Conforming
			 amendmentSection 166(b)(5) of title 23, United States Code, is
			 amended—
					(1)in
			 subparagraph (A), by striking Before September 30, 2009, the
			 State and inserting The State; and
					(2)in
			 subparagraph (B), by striking Before September 30, 2009, the
			 State and inserting The State.
					107.Plug-in
			 electric drive vehicle private fleet upgrade program
				(a)Establishment
					(1)In
			 generalThere is established within the national plug-in electric
			 drive deployment program established under section 101 a plug-in electric drive
			 vehicle private fleet upgrade program (referred to in this section as the
			 Program).
					(b)Competitive
			 grants
					(1)In
			 generalThe Secretary shall establish a competitive process to
			 select electric drive vehicle fleets for the Program to receive grants.
					(2)Eligible
			 entitiesIn selecting participants for the Program under
			 paragraph (1), the Secretary shall only consider applications (including joint
			 applications) submitted by companies that—
						(A)are private,
			 nongovernmental entities;
						(B)are headquartered
			 in the United States; and
						(C)plan to purchase,
			 or enter into contracts for hire, not less than 100 plug-in electric drive
			 vehicles.
						(3)Selection
			 criteriaNot later than 120 days after the date of enactment of
			 this Act, the Secretary shall publish a set of selection criteria for the
			 grants competition that shall include—
						(A)offering the
			 highest cost-share relative to the value of the Federal grant offered under the
			 Program;
						(B)to the maximum
			 extent practicable, serving as models of deployment for other private companies
			 across the United States; and
						(C)meeting other
			 criteria considered appropriate by the Secretary.
						(4)Applications
			 and grants
						(A)In
			 generalNot later than 120 days after the date of publication by
			 the Secretary of the selection criteria described in paragraph (3), any company
			 that meets the eligibility criteria described in paragraph (2) may apply to the
			 Secretary to receive a grant.
						(B)Grants
							(i)In
			 generalIn each application, the applicant may apply for grants
			 of not more than $20,000,000.
							(ii)Use of
			 fundsFunds provided through a grant under this subsection may be
			 used—
								(I)to purchase
			 plug-in electric drive vehicles;
								(II)to plan for and
			 install charging infrastructure; and
								(III)to carry out
			 other activities considered appropriate by the Secretary.
								(iii)Cost-sharing
								(I)In
			 generalA grant provided under this subsection shall be subject
			 to a minimum non-Federal cost-sharing requirement of 80 percent.
								(II)Non-Federal
			 sourcesThe Secretary shall—
									(aa)determine the
			 appropriate cost share for each selected applicant; and
									(bb)subject to
			 subclause (III), require that not less than 80 percent of the cost of an
			 activity funded by a grant under this subsection be provided from a non-Federal
			 source.
									(III)ReductionThe
			 Secretary may reduce or eliminate the cost-sharing requirement described in
			 subclause (I), as the Secretary determines to be necessary.
								(IV)Repayment of
			 Federal shareThe Secretary shall not require repayment of the
			 Federal share of a cost-shared activity under this section as a condition of
			 providing a grant.
								(V)Title to
			 propertyThe receipt of Federal funds under this section shall
			 not prohibit the purchaser of a vehicle, equipment, or other property from
			 retaining sole, permanent title to the vehicle, equipment, or property at the
			 conclusion of the Program.
								(iv)Other Federal
			 assistanceThe Secretary shall consider the receipt of other
			 Federal funds by the applicant in determining the cost share of the
			 applicant.
							(C)SelectionNot
			 later than 120 days after the application deadline established under
			 subparagraph (A), the Secretary shall announce the names of the applicants
			 selected to receive grants under this section.
						(5)Reporting
			 requirements
						(A)In
			 generalThe Secretary shall—
							(i)determine what
			 data will be required to be collected by participants in the Program and
			 submitted to the Secretary to permit analysis of the Program; and
							(ii)develop metrics
			 to determine the success of the deployment communities.
							(B)Provision of
			 dataAs a condition of participation in the Program, an applicant
			 shall provide any data determined by the Secretary under subparagraph
			 (A).
						(C)Proprietary
			 informationIn carrying out this paragraph, the Secretary shall,
			 as appropriate, provide for the protection of proprietary information and
			 intellectual property rights.
						(c)Loan
			 guaranteesSection 1703(b) of the Energy Policy Act of 2005 (42
			 U.S.C. 16513(b)) is amended by adding at the end the following:
					
						(11)Plug-in electric
				drive vehicle
				fleets.
						.
				(d)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $300,000,000.
				IIResearch and
			 development
			201.Research
			 and development program
				(a)Research
			 and development program
					(1)In
			 generalThe Secretary, in consultation with the Committee, shall
			 establish a program to fund research and development in advanced batteries,
			 plug-in electric drive vehicle components, plug-in electric drive
			 infrastructure, and other technologies supporting the development, manufacture,
			 and deployment of plug-in electric drive vehicles and charging
			 infrastructure.
					(2)Use of
			 fundsThe program may include funding for—
						(A)the
			 development of low-cost, smart-charging and vehicle-to-grid connectivity
			 technology;
						(B)the
			 benchmarking and assessment of open software systems using nationally
			 established evaluation criteria; and
						(C)new
			 technologies in electricity storage or electric drive components for
			 vehicles.
						(3)ReportNot
			 later than 4 years after the date of enactment of this Act, the Secretary shall
			 submit to Congress a report describing the status of the program described in
			 paragraph (1).
					(4)Supplemental
			 fundingFunds provided under this section shall supplement (and
			 not supplant) funds made available for research and development under the
			 Vehicles Technology Program of the Department of Energy.
					(b)Secondary
			 use applications program
					(1)In
			 generalThe Secretary, in consultation with the Committee, shall
			 carry out a research, development, and demonstration program that builds upon
			 any work carried out under section 915 of the Energy Policy Act of 2005 (42
			 U.S.C. 16195) and—
						(A)identifies
			 possible uses of a vehicle battery after the useful life of the battery in a
			 vehicle has been exhausted;
						(B)assesses the
			 potential for markets for uses described in subparagraph (A) to develop, as
			 well as any barriers to the development of the markets;
						(C)identifies
			 the infrastructure, technology, and equipment needed to manage the charging
			 activity of the batteries used in stationary sources; and
						(D)identifies the
			 potential uses of a vehicle battery—
							(i)with the most
			 promise for market development; and
							(ii)for which
			 market development would be aided by a demonstration project.
							(2)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to the appropriate committees of Congress an initial report on the
			 findings of the program described in paragraph (1), including recommendations
			 for stationary energy storage and other potential applications for batteries
			 used in plug-in electric drive vehicles.
					(c)Secondary
			 use demonstration projects
					(1)In
			 generalBased on the results of the program described in
			 subsection (b), the Secretary, in consultation with the Committee, shall
			 develop guidelines for projects that demonstrate the secondary uses of vehicle
			 batteries.
					(2)Publication
			 of guidelinesNot later than 30 months after the date of
			 enactment of this Act, the Secretary shall—
						(A)publish the
			 guidelines described in paragraph (1); and
						(B)solicit
			 applications for funding for demonstration projects.
						(3)Grant
			 programNot later than 38 months after the date of enactment of
			 this Act, the Secretary shall select proposals for grant funding under this
			 section, based on an assessment of which proposals are mostly likely to
			 contribute to the development of a secondary market for batteries.
					(d)Materials
			 Recycling Study
					(1)In
			 generalThe Secretary, in consultation with the Committee, shall
			 carry out a study on the recycling of materials from plug-in electric drive
			 vehicles and the batteries used in plug-in electric drive vehicles.
					(2)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to the appropriate committees of Congress a report on the findings of
			 the study described in paragraph (1).
					(e)ARPA-E plug-In
			 electric drive vehicle research and development programsFunds
			 made available under this section shall be used—
					(1)by the Advanced
			 Research Projects Agency—Energy established by section 5012(b) of the America
			 COMPETES Act (42 U.S.C. 16538(b)) (referred to in this subsection as
			 ARPA-E) to fund high-risk, high-reward research and development
			 programs supporting the development, manufacture, and deployment of plug-in
			 electric drive vehicles and charging infrastructure, including advanced
			 batteries, plug-in electric drive components, and plug-in electric drive
			 infrastructure; and
					(2)to supplement
			 (and not supplant) funds made available for ARPA-E.
					(f)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this section $235,000,000,
			 including—
					(1)$10,000,000
			 for use in conducting the program described in subsection (a) for fiscal years
			 2011 through 2016;
					(2)$5,000,000
			 for use in conducting the program described in subsection (b) for fiscal years
			 2011 through 2016;
					(3)$15,000,000
			 for use in providing grants described in subsection (c) for fiscal years 2011
			 through 2016;
					(4)$5,000,000
			 for use in conducting the study described in subsection (d) for fiscal years
			 2011 through 2013; and
					(5)$200,000,000 for
			 use in conducting the program described in subsection (e) for fiscal years 2011
			 through 2020.
					202.Advanced
			 batteries for tomorrow prize
				(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, as part of the program described in
			 section 1008 of the Energy Policy Act of 2005 (42 U.S.C. 16396), the Secretary
			 shall establish the Advanced Batteries for Tomorrow Prize to competitively
			 award cash prizes in accordance with this section to advance the research,
			 development, demonstration, and commercial application of a 500-mile vehicle
			 battery.
				(b)Battery
			 specifications
					(1)In
			 generalTo be eligible for the Prize, a battery submitted by an
			 entrant shall be—
						(A)able to power
			 a plug-in electric drive vehicle authorized to travel on the United States
			 Federal-aid system of highways for at least 500 miles before recharging;
						(B)of a size
			 that would not be cost-prohibitive or create space constraints, if
			 mass-produced; and
						(C)cost-effective
			 (measured in cost per kilowatt hour), if mass-produced.
						(2)Additional
			 requirementsThe Secretary, in consultation with the Committee,
			 shall establish any additional battery specifications that the Secretary and
			 the Committee determine to be necessary.
					(c)Private
			 funds
					(1)In
			 generalSubject to paragraph (2) and notwithstanding section 3302
			 of title 31, United States Code, the Secretary may accept, retain, and use
			 funds contributed by any person, government entity, or organization for
			 purposes of carrying out this subsection—
						(A)without
			 further appropriation; and
						(B)without
			 fiscal year limitation.
						(2)Restriction
			 on participationAn entity providing private funds for the Prize
			 may not participate in the competition for the Prize.
					(d)Technical
			 reviewThe Secretary, in consultation with the Committee, shall
			 establish a technical review committee composed of non-Federal officers to
			 review data submitted by Prize entrants under this section and determine
			 whether the data meets the prize specifications described in subsection
			 (b).
				(e)Third party
			 administrationThe Secretary may select, on a competitive basis,
			 a third party to administer awards provided under this section.
				(f)EligibilityTo
			 be eligible for an award under this section—
					(1)in the case
			 of a private entity, the entity shall be incorporated in and maintain a primary
			 place of business in the United States; and
					(2)in the case
			 of an individual (whether participating as a single individual or in a group),
			 the individual shall be a citizen or lawful permanent resident of the United
			 States.
					(g)Award
			 amounts
					(1)In
			 generalSubject to the availability of funds to carry out this
			 section, the amount of the Prize shall be $10,000,000.
					(2)Breakthrough
			 achievement awardsIn addition to the award described in
			 paragraph (1), the Secretary, in consultation with the technical review
			 committee established under subsection (d), may award cash prizes, in amounts
			 determined by the Secretary, in recognition of breakthrough achievements in
			 research, development, demonstration, and commercial application of—
						(A)activities
			 described in subsection (b); or
						(B)advances in
			 battery durability, energy density, and power density.
						(h)500-Mile
			 battery award fund
					(1)EstablishmentThere
			 is established in the Treasury of the United States a fund to be known as the
			 500-mile Battery Fund (referred to in this section as the
			 Fund), to be administered by the Secretary, to be available
			 without fiscal year limitation and subject to appropriation, to award amounts
			 under this section.
					(2)Transfers
			 to FundThe Fund shall consist of—
						(A)such amounts
			 as are appropriated to the Fund under subsection (i); and
						(B)such amounts
			 as are described in subsection (c) and that are provided for the Fund.
						(3)ProhibitionAmounts
			 in the Fund may not be made available for any purpose other than a purposes
			 described in subsection (a).
					(4)Annual
			 reports
						(A)In
			 generalNot later than 60 days after the end of each fiscal year
			 beginning with fiscal year 2012, the Secretary shall submit a report on the
			 operation of the Fund during the fiscal year to—
							(i)the
			 Committees on Appropriations of the House of Representatives and of the
			 Senate;
							(ii)the
			 Committee on Energy and Natural Resources of the Senate; and
							(iii)the
			 Committee on Energy and Commerce of the House of Representatives.
							(B)ContentsEach
			 report shall include, for the fiscal year covered by the report, the
			 following:
							(i)A statement
			 of the amounts deposited into the Fund.
							(ii)A
			 description of the expenditures made from the Fund for the fiscal year,
			 including the purpose of the expenditures.
							(iii)Recommendations
			 for additional authorities to fulfill the purpose of the Fund.
							(iv)A statement
			 of the balance remaining in the Fund at the end of the fiscal year.
							(5)Separate
			 appropriations accountSection 1105(a) of title 31, United States
			 Code, is amended—
						(A)by
			 redesignating paragraphs (35) and (36) as paragraphs (36) and (37),
			 respectively;
						(B)by
			 redesignating the second paragraph (33) (relating to obligational authority and
			 outlays requested for homeland security) as paragraph (35); and
						(C)by adding at
			 the end the following:
							
								(38)a separate
				statement for the 500-mile Battery Fund established under section 8(h) of the
				Promoting Electric Vehicles Act of
				2011, which shall include the estimated amount of
				deposits into the Fund, obligations, and outlays from the
				Fund.
								.
						(i)Authorization
			 of appropriationsThere is authorized to be appropriated—
					(1)$10,000,000
			 to carry out subsection (g)(1); and
					(2)$1,000,000 to
			 carry out subsection (g)(2).
					203.Study on
			 the supply of raw materials
				(a)In
			 generalThe Secretary of the Interior, in consultation with the
			 Secretary and the Task Force, shall conduct a study that—
					(1)identifies
			 the raw materials needed for the manufacture of plug-in electric drive
			 vehicles, batteries, and other components for plug-in electric drive vehicles,
			 and for the infrastructure needed to support plug-in electric drive
			 vehicles;
					(2)describes the
			 primary or original sources and known reserves and resources of those raw
			 materials;
					(3)assesses, in
			 consultation with an independent analysis entity designated by the Secretary,
			 the degree of risk to the manufacture, maintenance, deployment, and use of
			 plug-in electric drive vehicles associated with the supply of those raw
			 materials; and
					(4)identifies
			 pathways to securing reliable and resilient supplies of those raw
			 materials.
					(b)ReportNot
			 later than 3 years after the date of enactment of this Act, the Secretary of
			 the Interior shall submit to Congress a report that describes the results of
			 the study.
				(c)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this subsection $1,500,000.
				204.Study on
			 the collection and preservation of data collected from plug-in electric drive
			 vehicles
				(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary, in consultation with the Committee, shall enter into
			 an agreement with the National Academy of Sciences under which the Academy
			 shall conduct a study that—
					(1)identifies—
						(A)the data that
			 may be collected from plug-in electric drive vehicles, including data on the
			 location, charging patterns, and usage of plug-in electric drive
			 vehicles;
						(B)the
			 scientific, economic, commercial, security, and historic potential of the data
			 described in subparagraph (A); and
						(C)any laws or
			 regulations that relate to the data described in subparagraph (A); and
						(2)analyzes and
			 provides recommendations on matters that include procedures, technologies, and
			 rules relating to the collection, storage, and preservation of the data
			 described in paragraph (1)(A).
					(b)ReportNot
			 later than 15 months after the date of an agreement between the Secretary and
			 the Academy under subsection (a), the National Academy of Sciences shall submit
			 to the appropriate committees of Congress a report that describes the results
			 of the study under subsection (a).
				(c)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $1,000,000.
				IIIMiscellaneous
			301.Utility
			 planning for plug-in electric drive vehicles
				(a)In
			 generalThe Public Utility
			 Regulatory Policies Act of 1978 (16 U.S.C. 2601 et seq.) is amended—
					(1)in section
			 111(d) (16 U.S.C. 2621(d)), by adding at the end the following:
						
							(20)Plug-in
				electric drive vehicle planning
								(A)Utility
				plan for plug-in electric drive vehicles
									(i)In
				generalNot later than 2 years after the date of enactment of
				this paragraph, each electric utility shall develop a plan to support the use
				of plug-in electric drive vehicles in the service area of the electric
				utility.
									(ii)RequirementsA
				plan under clause (i) shall investigate—
										(I)various
				levels of potential penetration of plug-in electric drive vehicles in the
				utility service area;
										(II)the
				potential impacts that the various levels of penetration and charging scenarios
				(including charging rates and daily hours of charging) would have on
				generation, distribution infrastructure, and the operation of the transmission
				grid; and
										(III)the role of
				third parties in providing reliable and economical charging services.
										(iii)Waiver
										(I)In
				generalAn electric utility that determines that the electric
				utility will not be impacted by plug-in electric drive vehicles during the
				5-year period beginning on the date of enactment of this paragraph may petition
				the Secretary to waive clause (i) for 5 years.
										(II)ApprovalApproval
				of a waiver under subclause (I) shall be in the sole discretion of the
				Secretary.
										(iv)Updates
										(I)In
				generalEach electric utility shall update the plan of the
				electric utility every 2 years.
										(II)Resubmission
				of waiverAn electric utility that received a waiver under clause
				(iii) and wants the waiver to continue after the expiration of the waiver shall
				be required to resubmit the waiver.
										(v)ExemptionIf
				the Secretary determines that a plan required by a State regulatory authority
				meets the requirements of this paragraph, the Secretary may accept that plan
				and exempt the electric utility submitting the plan from the requirements of
				clause (i).
									(B)Support
				requirementsEach State regulatory authority (in the case of each
				electric utility for which the authority has ratemaking authority) and each
				publicly owned utility and cooperative utility shall—
									(i)participate
				in any local plan for the deployment of recharging infrastructure in
				communities located in the footprint of the authority or utility;
									(ii)require that
				charging infrastructure deployed is interoperable with products of all auto
				manufacturers to the maximum extent practicable; and
									(iii)consider
				adopting minimum requirements for deployment of electrical charging
				infrastructure and other appropriate requirements necessary to support the use
				of plug-in electric drive vehicles.
									(C)Cost
				recoveryEach State regulatory authority (in the case of each
				electric utility for which the authority has ratemaking authority) and each
				publicly owned utility and cooperative utility may consider whether, and to
				what extent, to allow cost recovery for plans and implementation of
				plans.
								(D)DeterminationNot
				later than 3 years after the date of enactment of this paragraph, each State
				regulatory authority (with respect to each electric utility for which the
				authority has ratemaking authority), and each publicly owned utility and
				cooperative electric utility, shall complete the consideration, and shall make
				the determination, referred to in subsection (a) with respect to the standard
				established by this
				paragraph.
								;
					(2)in section
			 112(c) (16 U.S.C. 2622(c))—
						(A)in the first
			 sentence, by striking Each State and inserting the
			 following:
							
								(1)In
				generalEach
				State
								;
						(B)in the second
			 sentence, by striking In the case and inserting the
			 following:
							
								(2)Specific
				standards
									(A)Net
				metering and fossil fuel generation efficiencyIn the
				case
									; 
						(C)in the third
			 sentence, by striking In the case and inserting the
			 following:
							
								(B)Time-based
				metering and communicationsIn the
				case
								;
						(D)in the fourth
			 sentence—
							(i)by striking
			 In the case and inserting the following:
								
									(C)InterconnectionIn
				the case
									;
				and
							(ii)by striking
			 paragraph (15) and inserting paragraph (15) of section
			 111(d);
							(E)in the fifth
			 sentence, by striking In the case and inserting the
			 following:
							
								(D)Integrated
				resource planning, rate design modifications, smart grid investments, smart
				grid informationIn the
				case
								;
				and
						(F)by adding at
			 the end the following:
							
								(E)Plug-in
				electric drive vehicle planningIn the case of the standards
				established by paragraph (20) of section 111(d), the reference contained in
				this subsection to the date of enactment of this Act shall be deemed to be a
				reference to the date of enactment of that
				paragraph.
								;
				and
						(3)in section
			 112(d) (16 U.S.C. 2622(d)), in the matter preceding paragraph (1), by striking
			 (19) and inserting (20).
					(b)Report
					(1)In
			 generalThe Secretary, in consultation with the Technical
			 Advisory Committee, shall convene a group of utility stakeholders, charging
			 infrastructure providers, third party aggregators, and others, as appropriate,
			 to discuss and determine the potential models for the technically and
			 logistically challenging issues involved in using electricity as a fuel for
			 vehicles, including—
						(A)accommodation
			 for billing for charging a plug-in electric drive vehicle, both at home and at
			 publicly available charging infrastructure;
						(B)plans for
			 anticipating vehicle to grid applications that will allow batteries in cars as
			 well as banks of batteries to be used for grid storage, ancillary services
			 provision, and backup power;
						(C)integration
			 of plug-in electric drive vehicles with smart grid, including protocols and
			 standards, necessary equipment, and information technology systems; and
						(D)any other
			 barriers to installing sufficient and appropriate charging
			 infrastructure.
						(2)ReportNot
			 later than 2 years after the date of enactment of this Act and biennially
			 thereafter, the Secretary shall submit to the appropriate committees of
			 Congress a report that includes—
						(A)the issues
			 and model solutions described in paragraph (1); and
						(B)any other
			 issues that the Task Force and Secretary determine to be appropriate.
						302.Loan
			 guarantees
				(a)Loan guarantees
			 for advanced battery purchases for use in stationary
			 applicationsSubtitle B of title I of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17011 et seq.) is amended by adding at the end
			 the following:
					
						137.Loan
				guarantees for advanced battery purchases
							(a)DefinitionsIn
				this section:
								(1)Qualified
				automotive batteryThe term qualified automotive
				battery means a battery that—
									(A)has at least
				4 kilowatt hours of battery capacity; and
									(B)is designed
				for use in qualified plug-in electric drive motor vehicles but is purchased for
				nonautomotive applications.
									(2)Eligible
				entityThe term eligible entity means—
									(A)an original
				equipment manufacturer;
									(B)an electric
				utility;
									(C)any provider
				of range extension infrastructure; or
									(D)any other
				qualified entity, as determined by the Secretary.
									(b)Loan
				guarantees
								(1)In
				generalThe Secretary shall guarantee loans made to eligible
				entities for the aggregate purchase of not less than 200 qualified automotive
				batteries in a calendar year that have a total minimum power rating of 1
				megawatt and use advanced battery technology.
								(2)RestrictionAs
				a condition of receiving a loan guarantee under this section, an entity
				purchasing qualified automotive batteries with loan funds guaranteed under this
				section shall comply with the provisions of the Buy American Act (41 U.S.C. 10a
				et seq.).
								(c)RegulationsThe
				Secretary shall promulgate such regulations as are necessary to carry out this
				section.
							(d)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section
				$50,000,000.
							.
				(b)Loan guarantees
			 for charging infrastructureSection 1705(a) of the Energy Policy
			 Act of 2005 (42 U.S.C. 16516(a)) is amended by adding at the end the
			 following:
					
						(4)Charging
				infrastructure and networks of charging infrastructure for plug-in drive
				electric vehicles, if the charging infrastructure will be operational prior to
				December 31,
				2016.
						.
				303.Prohibition
			 on disposing of advanced batteries in landfills
				(a)Definition of
			 advanced battery
					(1)In
			 generalIn this section, the term advanced battery
			 means a battery that is a secondary (rechargeable) electrochemical energy
			 storage device that has enhanced energy capacity.
					(2)ExclusionsThe
			 term advanced battery does not include—
						(A)a primary
			 nonrechargeable battery; or
						(B)a lead-acid
			 battery that is used to start or serve as the principal electrical power source
			 for a plug-in electric drive vehicle.
						(b)RequirementAn
			 advanced battery from a plug-in electric drive vehicle shall be disposed of in
			 accordance with the Solid Waste Disposal
			 Act (42 U.S.C. 6901 et seq.) (commonly known as the Resource
			 Conservation and Recovery Act of 1976).
				304.Plug-in
			 Electric Drive Vehicle Technical Advisory Committee
				(a)In
			 generalThere is established
			 the Plug-in Electric Drive Vehicle Technical Advisory Committee to advise the
			 Secretary on the programs and activities under this Act.
				(b)MissionThe
			 mission of the Committee shall be to advise the Secretary on technical matters,
			 including—
					(1)the
			 priorities for research and development;
					(2)means of
			 accelerating the deployment of safe, economical, and efficient plug-in electric
			 drive vehicles for mass market adoption;
					(3)the
			 development and deployment of charging infrastructure;
					(4)the
			 development of uniform codes, standards, and safety protocols for plug-in
			 electric drive vehicles and charging infrastructure; and
					(5)reporting on
			 the competitiveness of the United States in plug-in electric drive vehicle and
			 infrastructure research, manufacturing, and deployment.
					(c)Membership
					(1)Members
						(A)In
			 generalThe Committee shall consist of not less than 12, but not
			 more than 25, members.
						(B)RepresentationThe
			 Secretary shall appoint the members to Committee from among representatives
			 of—
							(i)domestic
			 industry;
							(ii)institutions
			 of higher education;
							(iii)professional
			 societies;
							(iv)Federal,
			 State, and local governmental agencies (including the National Laboratories);
			 and
							(v)financial,
			 transportation, labor, environmental, electric utility, or other appropriate
			 organizations or individuals with direct experience in deploying and marketing
			 plug-in electric drive vehicles, as the Secretary determines to be
			 necessary.
							(2)Terms
						(A)In
			 generalThe term of a Committee member shall not be longer than 3
			 years.
						(B)Staggered
			 termsThe Secretary may appoint members to the Committee for
			 differing term lengths to ensure continuity in the functioning of the
			 Committee.
						(C)ReappointmentsA
			 member of the Committee whose term is expiring may be reappointed.
						(3)ChairpersonThe
			 Committee shall have a chairperson, who shall be elected by and from the
			 members.
					(d)ReviewThe
			 Committee shall review and make recommendations to the Secretary on the
			 implementation of programs and activities under this Act.
				(e)Response
					(1)In
			 generalThe Secretary shall consider and may adopt any
			 recommendation of the Committee under subsection (c).
					(2)Biennial
			 report
						(A)In
			 generalNot later than 2 years after the date of enactment of
			 this Act and every 2 years thereafter, the Secretary shall submit to the
			 appropriate committees of Congress a report describing any new recommendations
			 of the Committee.
						(B)ContentsThe
			 report shall include—
							(i)a description
			 of the manner in which the Secretary has implemented or plans to implement the
			 recommendations of the Committee; or
							(ii)an
			 explanation of the reason that a recommendation of the Committee has not been
			 implemented.
							(C)TimingThe
			 report described in this paragraph shall be submitted by the Secretary at the
			 same time the President submits the budget proposal for the Department of
			 Energy to Congress.
						(f)CoordinationThe
			 Committee shall—
					(1)hold joint annual
			 meetings with the Hydrogen and Fuel Cell Technical Advisory Committee
			 established by section 807 of the Energy Policy Act of 2005 (42 U.S.C. 16156)
			 to help coordinate the work and recommendations of the Committees; and
					(2)coordinate
			 efforts, to the maximum extent practicable, with all existing independent,
			 departmental, and other advisory Committees, as determined to be appropriate by
			 the Secretary.
					(g)SupportThe
			 Secretary shall provide to the Committee the resources necessary to carry out
			 this section, as determined to be necessary by the Secretary.
				305.Plug-in
			 Electric Drive Vehicle Interagency Task Force
				(a)In
			 generalNot later than 120 days after the date of enactment of
			 this Act, the President shall establish the Plug-in Electric Drive Vehicle
			 Interagency Task Force, to be chaired by the Secretary and which shall consist
			 of at least 1 representative from each of—
					(1)the Office of
			 Science and Technology Policy;
					(2)the Council
			 on Environmental Quality;
					(3)the
			 Department of Energy;
					(4)the
			 Department of Transportation;
					(5)the
			 Department of Defense;
					(6)the
			 Department of Commerce (including the National Institute of Standards and
			 Technology);
					(7)the
			 Environmental Protection Agency;
					(8)the General
			 Services Administration; and
					(9)any other
			 Federal agencies that the President determines to be appropriate.
					(b)MissionThe
			 mission of the Task Force shall be to ensure awareness, coordination, and
			 integration of the activities of the Federal Government relating to plug-in
			 electric drive vehicles, including—
					(1)plug-in
			 electric drive vehicle research and development (including necessary
			 components);
					(2)the
			 development of widely accepted smart-grid standards and protocols for charging
			 infrastructure;
					(3)the
			 relationship of plug-in electric drive vehicle charging practices to electric
			 utility regulation;
					(4)the
			 relationship of plug-in electric drive vehicle deployment to system reliability
			 and security;
					(5)the general
			 deployment of plug-in electric drive vehicles in the Federal, State, and local
			 governments and for private use;
					(6)the
			 development of uniform codes, standards, and safety protocols for plug-in
			 electric drive vehicles and charging infrastructure; and
					(7)the alignment
			 of international plug-in electric drive vehicle standards.
					(c)Activities
					(1)In
			 generalIn carrying out this section, the Task Force may—
						(A)organize
			 workshops and conferences;
						(B)issue
			 publications; and
						(C)create
			 databases.
						(2)Mandatory
			 activitiesIn carrying out this section, the Task Force
			 shall—
						(A)foster the
			 exchange of generic, nonproprietary information and technology among industry,
			 academia, and the Federal Government;
						(B)integrate and
			 disseminate technical and other information made available as a result of the
			 programs and activities under this Act;
						(C)support
			 education about plug-in electric drive vehicles;
						(D)monitor,
			 analyze, and report on the effects of plug-in electric drive vehicle deployment
			 on the environment and public health, including air emissions from vehicles and
			 electricity generating units; and
						(E)review and
			 report on—
							(i)opportunities
			 to use Federal programs (including laws, regulations, and guidelines) to
			 promote the deployment of plug-in electric drive vehicles; and
							(ii)any barriers
			 to the deployment of plug-in electric drive vehicles, including barriers that
			 are attributable to Federal programs (including laws, regulations, and
			 guidelines).
							(d)Agency
			 cooperationA Federal agency—
					(1)shall
			 cooperate with the Task Force; and
					(2)provide, on
			 request of the Task Force, appropriate assistance in carrying out this section,
			 in accordance with applicable Federal laws (including regulations).
					
